Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 1 of 8 PageID #: 172




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


    KHALIDA KHAKIMOVA and IDAR NORULLIN,

                    Plaintiffs,
                                                               20–CV–02734 (ARR) (PK)
                    — against —
                                                               NOT FOR PRINT OR ELECTRONIC
    ACME MARKETS, INC., ALBERTSONS                             PUBLICATION
    COMPANIES, INC., and JOHN DOE
    MAINTENANCE (A fictitious name intended to                 OPINION & ORDER
    identify a maintenance company, whose true name is
    unknown at this time),

                    Defendants.


ROSS, United States District Judge:

         Plaintiffs, Khalida Khakimova and Ildar Norullin1, move to remand this case to New

York State Supreme Court, Kings County, on the grounds that defendants’ notice of removal was

untimely. They also move for attorney’s fees for the work expended litigating the remand

motion. For the reasons discussed below, I grant plaintiffs’ motion to remand and deny their

motion for attorney’s fees.

                                          BACKGROUND


         Plaintiffs, Khalida Khakimova and Ildar Norullin, are residents of New York. Compl. ¶ 1,

Notice of Removal, Ex. A (“Compl”), ECF No. 1-2. On May 16, 2017, Plaintiff Khakimova

allegedly slipped and fell in a store located at 953 NJ-33 in Trenton, New Jersey (the

“Premises”). Id. ¶ 33–35.




1
  Plaintiff Norullin’s first name is spelled “Idar” in the docket and “Ildar” in plaintiffs’ materials.
I will use the spelling from plaintiffs’ materials for the remainder of this opinion.
                                                   1
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 2 of 8 PageID #: 173




       On May 14, 2019, plaintiffs filed a state court complaint alleging that Khakimova’s slip

and fall, and her consequent injuries, were caused by the negligence of the companies that

owned, operated, and maintained the Premises. Id. ¶ 36. The complaint also includes a cause of

action brought by Khakimova’s husband, Norullin, alleging that defendants’ negligence caused

him to lose the society, services, and consortium of his wife. Id. ¶ 42.

       Defendant Acme Market, Inc. is a corporation organized under the laws of the State of

Delaware and with its principal place of business located in Boise, Idaho. Notice of Removal ¶ 1,

ECF No. 1. Plaintiffs also sued Acme Market, Inc.’s parent company,2 which is organized under

the laws of the State of Idaho and with its principle place of business located in Boise, Idaho.

Letter to show cause concerning subject matter jurisdiction by Acme Markets, Inc., ECF No. 7.

Plaintiffs also named defendant John Doe Maintenance Company as a party, using a fictitious

name to represent the possible existence of a maintenance company whose identity was unknown

to them at the time. Compl. Defendants’ counsel informed plaintiffs of the identity of the

maintenance company, Cleaning Service Group, on June 3, 2019. Resp. in Opp’n re: First Mot.

to Remand to State Court (“Defs.’ Opp’n”), Ex. A, ECF No. 10-1. Cleaning Service Group has

no ties to New York. Id. ¶ 7, ECF No. 10.

       In compliance with New York State pleading requirements, plaintiffs did not provide an

ad damnum amount of damages in the initial complaint and instead included a blanket statement

that the amount of damages exceeds the jurisdictional limits of all lower courts. Compl. ¶ 39; see

CPLR 3017(c). Over the course of the year following the commencement of the action, on

August 27, 2019 and January 7, 2020, respectively, defendants’ counsel sent two unanswered e-



2
 Defendants assert that plaintiffs have incorrectly named the parent company Albertsons
Companies, Inc., and identify the parent company’s correct name as New Albertsons’s, Inc.
Letter to show cause concerning subject matter jurisdiction by Acme Markets, Inc., ECF No. 7.
                                                  2
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 3 of 8 PageID #: 174




mails to plaintiffs’ counsel requesting a settlement demand. Defs.’ Opp’n, Exs. B–D, ECF Nos.

10-2, 10-4. Defendants also filed a demand for supplemental damages on August 26, 2019, id.,

Ex. C, ECF No. 10-3, and a motion to compel discovery responses on December 2, 2019, id. ¶ 9.

Plaintiffs did not include supplemental damages in their response. Id.

        On December 31, 2019, plaintiffs submitted a verified Bill of Particulars alleging at least

$50,000 in economic damages, in addition to an unspecified amount of damages stemming from

Khakimova’s physical injuries, pain and suffering, and mental anguish. First Mot. to Remand to

State Court (“Pls.’ Mot. to Remand”), Ex. A, ECF No. 8-2. Plaintiffs’ counsel also alleges that

he verbally communicated a settlement demand of $175,000 to defendants’ counsel on March

17, 2020. Pls.’ Mot. to Remand, ECF No. 8-1, at 4. Defendants’ counsel remembers having a

conversation around that time but has “no specific recollection” of a settlement demand being

made. Def.’s Opp’n ¶ 10. On June 3, 2020—more than a year after the commencement of the

action—defendants again requested a written settlement demand, and plaintiffs responded with a

written demand for $175,000. Pl.’s Mot. to Remand, Ex. B, ECF No. 8-3. Defendants filed a

notice of removal on June 19, 2020.

        On July 8, 2020, plaintiffs moved to remand this case to state court on the grounds that

defendants’ notice of removal, which was filed more than one year after the commencement of

the action, was untimely. Pls.’ Mot. to Remand, ECF No. 8.


                                          DISCUSSION

   I.      Remand


   A defendant may remove a state court action if the federal court has original jurisdiction over

that action. 28 U.S.C. § 1441. Here, defendants removed the case on the basis of diversity

jurisdiction, which requires that the amount in controversy exceed $75,000 and that the parties
                                                 3
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 4 of 8 PageID #: 175




are citizens of different states. 28 U.S.C. § 1332(a)(1). Plaintiffs do not contest that defendants

have established diversity jurisdiction. The only question raised is whether defendants’ notice of

removal was untimely. Defendants bear the burden of establishing that their removal of the

action is proper. Wade v. Burns, 803 Fed. App’x. 433, 435–36 (2d Cir. 2020) (citing United

Food & Com. Workers Union, Local 919 v. CenterMark Props. Meriden Square, Inc., 30 F.3d

298, 301 (2d Cir. 1994)).

       Pursuant to 28 U.S.C. § 1446(b)(1), a defendant has thirty days to remove a case to

federal court after the complaint is filed. In cases where the initial pleading did not state a

removable case, the thirty-day clock does not start ticking until the plaintiff files a document

“from which it may first be ascertained that the case is one which is or has become removable.”

Id. § 1446(b)(3).

       However, this thirty-day clock is bound by the requirement that a removal based on

diversity jurisdiction must be made within one year after the commencement of the action. Id. §

1446(c)(1). The only exception to the one-year limit is in cases where the district court finds that

the plaintiff has acted in bad faith in order to prevent the defendant from removing the action. Id.

Under Section 1446(c)(3)(B), a finding that the plaintiff deliberately failed to disclose the actual

amount in controversy in order to prevent removal must be deemed bad faith.

       The bad-faith exception to the one-year rule is a narrow one. Congress intended the

exception to be “limited in scope.” Nocelli v. Kaiser Gypsum Co., No. 19–CV–1980 (RA), 2020

WL 230890, at *4 (S.D.N.Y. Jan. 15, 2020) (quoting H.R. Rep. No. 112-10 at 15). District

courts must “construe the removal statute narrowly, resolving any doubts against removability,”

Somlyo v. J. Lu-Rob Enters., 932 F.2d 1043, 1046 (2d Cir. 1991) superseded on other grounds

by rule as recognized in Contino v. United States, 535 F.3d 124, 126 (2d Cir. 2008), and the



                                                   4
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 5 of 8 PageID #: 176




defendant bears the burden of proving plaintiff’s bad faith by clear and convincing evidence,

Marin v. Sephora USA, Inc., No. 20–CV–3520 (CM), 2020 WL 3999711, at *7 (S.D.N.Y. July

15, 2020) (quoting Ehrenheich v. Black, 994 F. Supp. 2d 284, 290 (E.D.N.Y. 2014)).

       District courts have found bad faith in cases where the plaintiff has engaged in “strategic

gamesmanship” to prevent removal. Nocelli, 2020 WL 230890, at *5 (quoting Ehrenreich, 994

F. Supp. 2d at 288). In assessing whether a plaintiff has engaged in strategic gamesmanship,

courts have looked to the timing and nature of the plaintiff’s actions. Martinez v. Yordy, No. 16–

CV–5 (BMC), 2016 WL 8711443 (E.D.N.Y. Feb. 19, 2016); see In re Rezulin Prods. Liab.

Litig., No. 00–CV–2843 (LAK), 2003 WL 21355201 (S.D.N.Y. June 4, 2003) (finding bad faith

where plaintiff dismissed the non-diverse party five days after the one-year deadline).

       Defendants argue that plaintiffs acted in bad faith by refusing to respond to defendants’ e-

mails and motions, thereby intentionally concealing their written demand for damages. Defs.’

Opp’n ¶ 17. However, plaintiffs’ unresponsiveness does not, alone, constitute bad faith. Even

when the delay in removal can be “traced to plaintiff’s actions, courts have declined to excuse an

untimely removal where plaintiff’s actions did not evince a specific desire to prevent removal.”

Cruz v. Stop & Shop Supermarket Co., No. 19–CV–11565 (RA), 2020 WL 3430193, at *4

(S.D.N.Y. June 23, 2020) (quoting Purple Eagle Entm’t Inc. v. Bray, No. 18–CV–3767 (GBD)

(HBP), 2018 WL 7968909, at *2 (S.D.N.Y. Dec. 6, 2018), report and recommendation adopted).

       Whether or not the plaintiff has provided an explanation for its unresponsiveness will

influence the bad faith determination. See Marin, 2020 WL 3999711, at *7 (finding that

defendant had not established bad faith because the plaintiff attributed her unresponsiveness to

her lawyer’s incompetence and negligence, and distinguishing the case from Ford-Smith v. HMS

Host Corp., No. 19–CV–0947 (GTS) (ML), 2020 WL 1242394 (N.D.N.Y. Mar. 16, 2020), in



                                                5
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 6 of 8 PageID #: 177




which the plaintiff failed to provide an explanation). This is true even if the plaintiff’s

explanation is not “particularly compelling.” Id.

       Here, plaintiffs provided an explanation for their delay, which they attributed to “the

reality of an overworked paralegal in a solo practitioner’s office.” Reply in Supp. of Remand

Mot. ¶ 7 (“Pls.’ Reply”), ECF No. 11. Without any indicators of a specific desire to prevent

removal, I cannot reasonably find that plaintiffs’ unresponsiveness was due to bad faith rather

than negligence.

       Furthermore, although plaintiffs did not respond to defendants’ requests for a written

demand for damages until after the one-year deadline had passed, they did provide a Verified

Bill of Particulars on December 31, 2019. Pls.’ Mot. to Remand, Ex. A. Plaintiffs argue that the

Bill of Particulars clearly establishes that the amount in controversy is well above $75,000, and

that defendants therefore had ample opportunity to remove the case prior to the one-year

deadline. Pls. Reply ¶ 3. Defendants do not address this argument in their response. Instead,

asserting that all they knew, based on the initial complaint, is that the damages exceeded

$25,000, they argue that the thirty-day removal deadline does not require defendants to conduct

“an extensive investigation to determine the truth” of the amount in controversy. Defs.’ Opp’n ¶

15–16 (citing DeBry v. Transamerica Corp., 601 F.2d 480, 490 (10th Cir. 1979)).

       The thirty-day deadline, however, is not at issue here. The only issue is whether plaintiff

deliberately concealed the amount in controversy in an attempt to delay removal. Although the

Bill of Particulars does not allege a specific total amount of damages, one need not perform

extensive investigation or guesswork to ascertain that the amount in controversy exceeds

$75,000. In addition to alleging $50,000 in economic damages alone, the Bill of Particulars

catalogues a multitude of serious and permanent physical injuries, as well as mental anguish,



                                                    6
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 7 of 8 PageID #: 178




pain, and suffering. Pls.’ Mot. to Remand, Ex. A. Defendants therefore could have used the

information in the Bill of Particulars to timely file a notice of removal based upon a showing, by

a preponderance of the evidence, that the amount in controversy would exceed $75,000. 28

U.S.C. § 1446(c)(2)(B).

    Finally, defendants suggest that plaintiffs acted in bad faith by refusing to name Cleaning

Service Group as a party. In the initial complaint, plaintiffs named “John Doe Maintenance

Company” as a stand-in for an anticipated maintenance company whose identity was not known

at the time. Compl. Defendants later informed plaintiffs of the identity of the company, Cleaning

Service Group, which has no ties to New York State. Defs. Opp’n, Ex. A. Defendants’ counsel

asked plaintiffs whether they planned to amend the complaint to name Cleaning Service Group

as a party, and plaintiffs declined. Id., Ex. B. I do not see any basis for a finding of bad faith

here, as both defendants and plaintiffs were aware that Cleaning Service Group was a diverse

party. Plaintiffs’ refusal to amend the complaint to name the party therefore did not prevent

defendants from removing the case on time.

    Because defendants have failed to show that they are exempt from the one-year deadline due

to bad faith on the part of plaintiffs, I grant plaintiffs’ motion to remand the case to state court.


    II.     Attorney’s Fees

    I decline to grant plaintiffs attorney’s fees. Although I am generally permitted to award such

fees, 28 U.S.C. § 1447(c), I determine that such an award is not warranted here. “Absent

unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for seeking removal.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005). The defendants had an objectively reasonable basis for




                                                   7
Case 1:20-cv-02734-ARR-PK Document 12 Filed 09/14/20 Page 8 of 8 PageID #: 179




seeking removal in this case, as the parties were diverse and the amount in controversy exceeded

the statutory minimum. I therefore deny plaintiffs’ motion for attorney’s fees.


                                        CONCLUSION

       For the reasons discussed above, I grant plaintiffs’ motion to remand and deny their

motion for attorney’s fees and costs.

       SO ORDERED.



                                                             ________/s/__________________

                                                             Allyne R. Ross

                                                             United States District Judge



       Dated:         September 14, 2020

                      Brooklyn, New York




                                                 8
